Truly, J.,
delivered the opinion of the court.
The action of the court in refusing the two instructions denied the appellant was correct. The instructions are erro*479ueously drawn, and do not state accurately the proposition of law which it was sought to announce, and they fall within the condemnation of the statute which prohibits the jury being charged as to the weight of evidence. In addition to this, the record contains no testimony upon which to base the theory of partial or temporary insanity sought to be availed, of on behalf of the appellant. The fact that he was excitable and emotional, and the further fact that he would spend his substance in purchasing articles for which he had no special use, and neglect to provide for the future support of his family, are simply racial characteristics, and cannot properly be considered any proof of insanity. The crime which appellant committed was atrocious and unprovoked, and he should be thankful for the leniency displayed by the jury in not affixing the death penalty.

Affirmed.